     Case 2:17-cv-00330-RFB-VCF Document 94 Filed 09/30/20 Page 1 of 2



 1
 2
 3
 4
                                     UNITED STATES DISTRICT COURT
 5
                                           DISTRICT OF NEVADA
 6
                                                       ***
 7     JPMORGAN CHASE BANK, N.A.,                            Case No. 2:17-cv-0330-RFB-VCF
 8                            Plaintiff,                                  ORDER
 9
                vs.
10
       SFR INVESTMENTS POOL 1, LLC, a
11     Nevada limited liability company;
       TUSCALANTE HOMEOWNERS’
12     ASSOCIATION, a Nevada non-profit
13     corporation; and TERRY L.
       CHRISTOPHER,
14
                           Defendants.
15     ___________________________________
       SFR INVESTMENTS POOL 1, LLC, a Nevada
16     limited liability company,
17
                      Counter-/Cross- Claimant,
18
       vs.
19
       JPMORGAN CHASE BANK, N.A.;
20
       SECRETARY OF HOUSING AND URBAN
21     DEVELOPMENT, a government agency; and
       TERRY L. CHRISTOPHER, an individual,
22
                         Counter-/Cross- Defendants.
23
24         I.         INTRODUCTION
25
                Before the Court is Cross-Claimant SFR Investments’ Motion for Default Judgement
26
     against Terry L. Christopher. ECF No. 92. Christopher has not responded to this Motion and has
27
28   ///
     Case 2:17-cv-00330-RFB-VCF Document 94 Filed 09/30/20 Page 2 of 2



 1   not appeared in this litigation despite having been served. The Clerk of Court entered a default
 2   against Christopher on January 17, 2018. ECF No. 71.
 3
        II.       DISCUSSION
 4
 5             The Court finds that a default judgment should issue int his case. The facts as alleged in

 6   the complaint shall be taken as true, since a default has been entered in this case. Garamendi v.
 7
     Henin, 683 F.3d 1069, 1080 (9th Cir. 2012). In determining whether to grant a motion for a default
 8
     judgment, courts must consider the factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471-72
 9
     (9th Cir. 1986). The Court has reviewed the record in this case and agrees with the arguments of
10
11   SFR as to the application of the factors to this case. These factors support the issuance of a default

12   judgment against Christopher.
13
               The Court further finds, pursuant to the Local Rules, that Christopher has consented to the
14
15   granting of the Motion by not responding to the Motion. LR 7-2.

16      III.      CONCLUSION
17
               IT IS ORDERED that Cross-Claimant SFR Investments Pool’s Motion for Default
18
     Judgment [ECF No. 92] is GRANTED. The Clerk of Court shall enter judgment accordingly
19
20   and close this case.

21             IT IS FURTHER ORDERED AND DECLARED that Terry L. Christopher has no
22   right, title, or interest in the property located at 7505 Glowing Moon Court, Las Vegas, Nevada
23
     89178; Parcel No. 176-27-312-127.
24
25        DATED: September 30, 2020.
26
                                                            _______________________________
27                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
28

                                                        2
